Citation Nr: 0942577	
Decision Date: 11/09/09    Archive Date: 11/17/09

DOCKET NO.  06-35 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

1.	Entitlement to a higher 
initial rating than 70 percent for posttraumatic stress 
disorder (PTSD).

2.	Entitlement to a total 
disability rating based on individual unemployability due to 
service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel



INTRODUCTION

The Veteran served on active duty from June 1965 to Jun 1968.         

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from   a February 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Togus, Maine, which, in pertinent part, granted service 
connection and a 70 percent rating for PTSD, effective August 
31, 2005. The Veteran appealed from the initial disability 
rating. See Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999) (when a veteran appeals the initial rating for a 
disability, VA must consider the propriety of a "staged" 
rating based on changes in the degree of severity of it since 
the effective date of service connection). Jurisdiction over 
the case was later transferred to the RO in Newark, New 
Jersey.

In March 2007, the Veteran provided additional evidence 
consisting of          January 2007 correspondence and a 
medical evaluation from a VA psychiatrist.  The Veteran's 
representative has since indicated waiver of RO initial 
consideration of the newly received evidence. 38 C.F.R. §§ 
20.800, 20.1304(c) (2009).

As discussed below, the record raises the additional issue of 
entitlement to a TDIU. The Board will assume jurisdiction 
over the Veteran's TDIU claim and consider this matter on the 
merits. See VAOPGCPREC 6-96 (Aug. 16, 1996). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the Veteran 
if further action is required.









REMAND

The original claim before the Board in this case is the 
determination of the initial disability evaluation for the 
Veteran's service-connected PTSD. The Veteran has appealed 
from the RO's initial assignment of a 70 percent disability 
rating. 

Apart from the increased rating claim, the current record 
also raises an informal claim for a TDIU. The January 2007 
correspondence from a VA psychiatrist indicates that the 
Veteran's overall condition had deteriorated, and he was now 
unemployable. The psychiatrist later opined that the severity 
of the Veteran's symptoms would interfere with his ability to 
obtain and maintain gainful employment. The VA psychiatrist's 
statement presents an informal claim for entitlement to a 
TDIU. See Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 
2001) (when a claimant submits evidence of a disability and 
makes a claim for the highest rating possible, and 
furthermore submits evidence of unemployability, VA must 
consider entitlement to a TDIU). See also Norris v. West, 12 
Vet. App. 413, 421 (1999). Moreover, since the issue of a 
TDIU based on a service-connected disability has been raised 
in connection with a claim for increased rating for that 
underlying disability, the Board may assume jurisdiction of 
the TDIU claim as well.  VAOPGCPREC 6-96 (Aug. 16, 1996). See 
also Rice v. Shinseki, 22 Vet. App. 447, 454 (2009) (when a 
claimant has appealed from the initial disability rating 
assigned for a service-connected disability, the 
determination of whether he is entitled to TDIU, including 
the effective date for that award, is part and parcel of the 
determination of the initial rating for that disability). 
Hence, the Board may now consider the TDIU claim on the 
merits.  

Having addressed these preliminary matters, the Board finds 
that further development is warranted on the claims on appeal 
prior to issuance of a decision. As to the claim for 
increased initial rating for PTSD, there is evidence of an 
increase in severity of symptomatology since the Veteran last 
underwent a VA Compensation and Pension examination in August 
2005. The January 2007 VA psychiatrist's statement indicates 
that due to chronic anger and irritability associated with 
PTSD the Veteran experienced social isolation and the loss of 
his job. According to the psychiatrist, the Veteran's overall 
condition had deteriorated.    The symptoms from PTSD were 
described as persistent, and an interference with 
occupational functioning. Based upon these findings, a more 
contemporaneous VA psychiatric examination is necessary to 
determine the current severity of service-connected 
disability. See Palczewksi v. Nicholson, 21 Vet. App. 174, 
181-82 (2007), citing Caluza v. Brown, ("Where the record 
does not adequately reveal the current state of the 
claimant's disability ...the fulfillment of the statutory 
duty to assist requires a thorough and contemporaneous 
medical examination."). See also Caffrey v. Brown, 6 Vet. 
App. 377 (1994).

In addition, a more conclusive medical opinion is necessary 
regarding the Veteran's capacity for gainful employment in 
light of his service-connected PTSD symptomatology, in order 
to resolve his TDIU claim. The August 2005 VA examination 
report states that the Veteran's psychiatric problems did not 
prevent him from obtaining employment. However, the January 
2007 VA psychiatrist's statement indicates in part that the 
Veteran was considered unemployable.                The 
psychiatrist then explained in more detail that the 
"severity of [the Veteran's] symptoms would interfere with 
his ability to obtain and maintain gainful employment." A 
more definitive opinion is required as to whether the Veteran 
is precluded from obtaining substantially gainful employment. 
See 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2009); 38 
C.F.R. § 3.159(c)(4) (2009) (VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim).

While this case is on remand, the RO should also undertake 
appropriate action to acquire further available VA outpatient 
records from the VA New Jersey Health Care System (HCS). The 
most recent comprehensive treatment records on file from this 
source are dated from September 2006. The RO should obtain 
any such additional records and associate them with the 
claims file. Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA is 
deemed to have constructive knowledge of all VA records and 
such records are considered evidence of record at the time a 
decision is made). See also 38 C.F.R. § 3.159(c)(2) (VA will 
undertake reasonable efforts to obtain relevant records in 
the custody of a Federal department or agency).


Accordingly, the case is REMANDED for the following action:

1.	The RO should contact the New Jersey 
HCS and request copies of all available 
records of treatment from that facility 
dated since September 2006. All records 
and responses received should be 
associated with the claims file.

2.	The RO should schedule the Veteran for 
a VA psychiatric examination to determine 
the current severity of the Veteran's 
PTSD. The claims folder must be provided 
to and reviewed by the examiner in 
conjunction with the examination. All 
indicated tests and studies should be 
performed, and all findings should be set 
forth in detail. It is requested that the 
VA examiner indicate all present symptoms 
and manifestations attributable to the 
Veteran's service-connected PTSD, in 
accordance with the rating criteria 
specified at 38 C.F.R. 4.130, Diagnostic 
Code 9411. The examiner should assign a 
Global Assessment of Functioning (GAF) 
score and explain the basis for this 
finding. It is further requested that the 
VA examiner comment upon whether the 
Veteran is capable of securing and 
maintaining substantially gainful 
employment as the consequence of his 
service-connected PTSD. In offering this 
opinion, the examiner should take into 
consideration the report of an August 2005 
VA Compensation and Pension examination, 
and January 2007 VA psychiatrist's 
statement. 

3.	The RO should then review the claims 
file. If any of  the directives specified 
in this remand have not been implemented, 
appropriate corrective action should be 
undertaken before readjudication. Stegall 
v. West, 11 Vet. App. 268 (1998).

4.	Thereafter, the RO should readjudicate 
the claims of entitlement to an initial 
evaluation higher than 70 percent for 
PTSD, and a TDIU, based upon all 
additional evidence received. If any 
benefit sought on appeal is not granted, 
the Veteran should be furnished with a 
Supplemental Statement of the Case (SSOC) 
and afforded an opportunity to respond 
before  the file is returned to the Board 
for further appellate consideration.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice. 
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims. His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated. The Veteran is also advised 
that failure to report for any scheduled examination may 
result in the denial of a claim. 38 C.F.R. § 3.655. 

	(CONTINUED ON NEXT PAGE)





These claims must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).











_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2009).


